DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner acknowledges the amendments to claims 12 & 19 regarding the antecedent basis issues, the 112 rejection to claims 12 & 19 has been withdrawn.
Applicant's arguments filed 9-17-2021 have been fully considered but they are not persuasive.
Applicant argues…
That the combination of Silvanus (US-9,308,691) and Steingroever (US-4,384,313) is improper and render Silvanus unsatisfactory for its intended use due to Silvanus utilizes electrostatics and not magnetism.
Maggiore fails to disclose a detection unit configured to detect magnetization of a magnetizable component. 
Applicant further argues that none of the other applied references make up for the deficiency of Silvanus.
This is not found to be persuasive because…
Silvanus teaches in (claim 1) teaches that a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is configured to transfer the powdery material to the working surface. As such, it is understood that the transfer device can operate by means of magnetism or electrostatic. Thus, the 
As detailed in the response Maggiore details a dispensing device used to fabricate 3D structures via the dispensing of structural material including powders, ([0039]-[0041]). The dispensing device can include a various positional sensors that can include a magnetometer, ([0045]). Where by definition a magnetometer is a device that measures magnetic field or magnetic dipole moment. Magnetometers can measure the direction, strength, or relative change of a magnetic field at a particular location, (WAOM, Abstract). As such, it is understood that a magnetometer can detect magnetization of a magnetizable component of the powder module. Highlighting ([0045]) of Maggiore states that the sensors utilized for positioning may also be utilized to scan the workspace, the printing tray, and/or the three dimensional object prior to, during, and/or after printing. These scans may be utilized to determine the structure or microstructures of the printed materials. Accordingly, the magnetometer which by definition detects magnetization is implemented to scan three dimensional object (material) prior to, during, and/or after printing. 
This is unpersuasive because as explained above there was not found to be deficiency in Silvanus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 11-14, 19-20, & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanus et al. (US-9,308,691, hereinafter Silvanus), in view of Steingroever et al. (US-4,384,313, hereinafter Steingroever), in view of Frank Maggiore (US-2017/0,335,271, hereinafter Maggiore) as further evidenced by Wikipedia’s Article on Magnetometers (Magnetometer, hereinafter WAOM)Regarding claim 11-13, 	
An additive manufacturing system, comprising: 
an apparatus configured to additively manufacture a three-dimensional object,
the apparatus comprising an exposure device configured to solidify construction material by selectively exposing sequential layers of the construction material to an energy beam from the exposure device; 
a powder module comprising a carrying device and a powder chamber, 
the powder module having a magnetizable component defining at least a portion of the powder chamber or at least a portion of the carrying device; 
a demagnetization device, the demagnetization device comprising a demagnetization unit configured to generate a demagnetizing field to demagnetize the magnetizable component of the powder module; and 
a detection unit configured to detect magnetization of the magnetizable component of the powder module.
Wherein the detection device comprises a magnetometer 
Wherein the demagnetization unit is configured to generate an alternating magnetic field
Silvanus teaches the following:
(Title) teaches that the invention disclosed is for a Device and method for producing a three dimensional object
(Col. 5, lines 10-16) teaches that the method disclosed is for producing a three dimensional object from a powdery material by means of selective solidification through the application of energy, the object is produced layer by layer in such a way that in each case a layer of the powdery material is applied and solidified on a working surface.
(Col. 6, lines 20-23) teaches that device 18 comprises a transfer device 36, with which the powdery material 14 can be transferred from a supply device 38, in which the powdery material 14 is stored, onto the working surface 16. Wherein the transfer device acts as applicant’s carrying device and the supply device acts as applicant’s powder chamber.
(Col. 2, lines 48-55) teaches that the transfer device with the deposited powdery material can be easily arranged preferably over the working surface and can be demagnetized or discharged, so that the powdery material falls in an advantageous manner directly on the desired positions on the working surface.
(Col. 1, lines 59-66) teaches that the application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is designed for transferring the powdery material to the working surface. Additionally, the application device also comprises a magnetizing and/or charging device for the purpose of magnetizing and/or electrostatically charging and discharging the transfer device. Noting, that the magnetizing device acts as applicants demagnetization unit, wherein the magnetizing device is understood to engage and disengage the magnetization applied to the transfer device. (Col. 4, lines 30-33) teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device.

& 13a.) (Col. 1, lines 41-45) teaches that the invention disclosed is for a process that allows for the demagnetization of components that are exposed to the alternating magnetic field. (Col. 3, lines 6-15) teaches that the intensity of the demagnetizing field can be varied by varying the frequency of the demagnetizing field from a value from below its actual resonant frequency to a value above the resonant frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three 

Regarding claim 11-12, Silvanus teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device, (Col. 4, lines 30-33). Preferably the control unit comprises a memory unit that has stored in an advantageous way a construction plan with the desired final contour of the three dimensional object. The construction plan can be stored, for example, in the form of 3D CAD data (Col. 4, lines 42-51). Wherein it is understood, that the control unit is programmed and optimized to function such that layers of powdered are repeatedly deposited and sintered by the movement of a transfer device and the regulation of the magnetic field applied to the transfer device’s surface utilized for transporting powder from the holding area to specific areas of the active work build surface. Silvanus is silent on a detection unit configured to detect magnetization of the magnetizable component of the powder module and that the detection device comprises a magnetometer.In analogous art for a dispensing device configured to dispense a structural material to 
& 12a.) ([0045]) teaches that the dispensing device 10 may contain in the first dispensing element 12 a plurality of positional sensors 44 including but not limited to motion sensors, orientation sensors, gyroscopic sensors, environmental sensors, cameras, Microscopic cameras, thermal cameras, depth sensors, ultrasound devices, magnetometers, accelerometers, proximity sensors, global positioning system (GPS) devices, internal measurement units (IMUs) and internal or external positioning sensors. ([0045]) going on to state that the sensors utilized for positioning may also be utilized to scan the workspace, the printing tray, and/or the three dimensional object prior to, during, and/or after printing. These scans may be utilized to determine the structure or microstructures of the printed materials. ([0057]) teaches that the dispensing device comprising means for control that include a computer control board 114 that may contain a processing device, a memory storage device, and a wireless communications device. Highlighting evidence from WAOM (Abstract) that teaches magnetometers are measurement instruments used for two general purposes: to measure the magnetization of a magnetic material like a ferromagnet, or to measure the strength and, in some cases, the direction of the magnetic field at a point in space. Wherein it is understood that a measurement of magnetization associated with a magnetometer in the current arrangement may be a measurement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and vice versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified above. By utilizing sensors in particular magnetometers on the dispensing 

Regarding claim 14,
A control device configured to control an operation of the demagnetization unit based at least in part on detection information from the detection unit, the detection information describing the magnetization of the magnetizable component of the powder module
Silvanus teaches the following: 
(Col. 4, lines 30-33) teaches that there exists a control unit, it is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device. The construction plan can be stored, for example, in the form of 3D CAD data. Then the control unit can control in an advantageous way, as a function of the construction plan data stored in the memory unit, the motion device, the magnetizing and/or charging device, the solidifying device and/or the working surface, so that the three dimensional objects can be produced preferably according to the stored construction plan to apply a 
Regarding claim 19,
Wherein the magnetic component defines at least a portion of the powder chamber and/or at least a portion of the carrying device.
Silvanus teaches the following: 
(Col. 2, lines 48-55) teaches that the transfer device with the deposited powdery material can be easily arranged preferably over the working surface and can be demagnetized or discharged, so that the powdery material falls in an advantageous manner directly on the desired positions on the working surface.


Regarding claim 20,
Wherein the demagnetization device comprises the detection unit.
Regarding claim 20, Silvanus as modified above teaches that the application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is designed for transferring the powdery material to the working surface, (Col. 1, lines 59-66). Additionally, the application device also comprises a magnetizing and/or charging device for the purpose of magnetizing and/or electrostatically charging and discharging the transfer device. Noting, that the magnetizing device acts as applicants demagnetization unit, wherein the magnetizing device is understood to engage and disengage the magnetization applied to the transfer device. Furthermore, Silvanus teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device, (Col. 4, lines 30-33). Since each of the magnetic heads 60 and/or the charging points 62 can be actuated individually (Col. 7, lines 17-19). Silvanus is silent on the demagnetization device comprises the detection unit.In analogous art for a dispensing device configured to dispense a structural material to fabricate a three dimensional article, Maggiore gives details regarding implementing sensors in particular magnetometers in the material dispensing region, and in this regard Maggiore teaches the following:
([0045]) teaches that the dispensing device 10 may contain in the first dispensing element 12 a plurality of positional sensors 44 including but not limited to motion 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 22, 	
An additive manufacturing system, comprising: 
 An apparatus configured to additively manufacture a three-dimensional object, 
the apparatus comprising an exposure device configured to solidify construction material in a powder module by selectively exposing sequential layers of the construction material to an energy beam from the exposure device; 
a demagnetization unit configured to generate a demagnetizing field to demagnetize a magnetizable component of the powder module at least in part by exposing the magnetizable component to a demagnetizing field or an alternating magnetic field prior to additively manufacturing the three-dimensional object within the powder module.

(Title) teaches that the invention disclosed is for a Device and method for producing a three dimensional object.
(Col. 5, lines 10-16) teaches that the method disclosed is for producing a three dimensional object from a powdery material by means of selective solidification through the application of energy, the object is produced layer by layer in such a way that in each case a layer of the powdery material is applied and solidified on a working surface. 
(Col. 1, lines 59-66) teaches that the application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is designed for transferring the powdery material to the working surface. Additionally, the application device also comprises a magnetizing and/or charging device for the purpose of magnetizing and/or electrostatically charging and discharging the transfer device. Noting, that the magnetizing device acts as applicants demagnetization unit, wherein the magnetizing device is understood to engage and disengage the magnetization applied to the transfer device. (Col. 4, lines 30-33) teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device.

(Col. 1, lines 41-45) teaches that the invention disclosed is for a process that allows for the demagnetization of components that are exposed to the alternating magnetic field. (Col. 3, lines 6-15) teaches that the intensity of the demagnetizing field can be varied by varying the frequency of the demagnetizing field from a value from below its actual resonant frequency to a value above the resonant frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three Regarding claim 23,
A detection unit configured to detect magnetization of the magnetizable component of the powder module: and
a control device configured to control an operation of the demagnetization unit based at least in part on detection information determined from the detection unit, the detection information describing the magnetization of the magnetizable component of the powder module.
Silvanus teaches the following: 
(Col. 4, lines 30-33) teaches that there exists a control unit, it is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device. The construction plan can be stored, for example, in the form of 3D CAD data. Then the control unit can control in an advantageous way, as a function of the construction plan data stored in the memory unit, the motion device, the magnetizing and/or charging device, the solidifying device 
Regarding claim 23, Silvanus as modified above teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device, (Col. 4, lines 30-33). Preferably the control unit comprises a memory unit that has stored in an advantageous way a construction plan with the desired final contour of the three dimensional object. The construction plan can be stored, for example, in the form of 3D CAD data (Col. 4, lines 42-51). Wherein it is understood, that the control unit is programmed and optimized to function such that layers of powdered are repeatedly deposited and sintered by the movement of a 
([0045]) teaches that the dispensing device 10 may contain in the first dispensing element 12 a plurality of positional sensors 44 including but not limited to motion sensors, orientation sensors, gyroscopic sensors, environmental sensors, cameras, Microscopic cameras, thermal cameras, depth sensors, ultrasound devices, magnetometers, accelerometers, proximity sensors, global positioning system (GPS) devices, internal measurement units (IMUs) and internal or external positioning sensors. ([0045]) going on to state that the sensors utilized for positioning may also be utilized to scan the workspace, the printing tray, and/or the three dimensional object prior to, during, and/or after printing. These scans may be utilized to determine the structure or microstructures of the printed materials. ([0057]) teaches that the dispensing device comprising means for control that include a computer control board 114 that may contain a processing device, a memory storage device, and a wireless communications device

B.) Claim(s) 15-18, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanus, in view of Steingroever, in view of Maggiore, as evidenced by WAOM, and in further view of Benyamin Buller et al. (US-2017/0,341,183, hereinafter Buller)
Regarding claim 15,
A receiving room configured to receive the powder module comprising the magnetizable component to be demagnetized, wherein the demagnetization device is housed within the receiving room, and 
wherein an inert atmosphere is or can be formed in the receiving room.

([0022]) teaches that the enclosure can comprise a chamber. ([0049)] teaches that the mechanism can comprise a component of the layer dispensing mechanism (e.g., recoater). The component can comprise a material dispensing mechanism, a leveling mechanism, or a material removal mechanism. {[0120]) teaches a description for (Fig. 6). Wherein the platform for moving the material into the chamber (607) can retreat, and advance from a separate chamber found at the bottom of the enclosure (611).
([0022]} teaches that the enclosure can comprise a chamber, the chamber can be isolated from the ambient environment. The atmosphere in the chamber can comprises a gas. The gas can be an inert gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three 
Regarding claim 16,
A tunnel structure having at least one tunnel section through which the powder module can be moved.
Regarding claim 16, Silvanus as modified above teaches an application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged, (Col. 1, lines 55-End). Silvanus as modified above is silent on a tunnel structure. In analogous art as applied above in claim 15, Buller gives further details regarding the structure of the fabricating apparatus, and in this regard Buller teaches the following
([0022]) teaches that the enclosure can comprise a chamber. ([0120]) teaches a description for (Fig. 6), wherein the platform for moving the material into the chamber (607) can retreat, and advance from a separate chamber found and attached at the bottom of the enclosure (611).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and vice versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified above. By utilizing a chamber constructed with a tunnel section, as taught by Buller. Highlighting, the benefit of utilizing a tunnel section is it provides a means for when using mixed gasses to establish an optimized atmosphere. Wherein the first gas with the relatively higher molecular weight or density can fill a region of the system where at least a fraction of the powder is stored. The second gas with the relatively lower molecular weight or density can fill a region of the system and/or apparatus (e.g., 604), thus allowing for a greater flexibility in controlling the build atmosphere, ([0143]-[0144]).
Regarding claim 17,
Wherein the tunnel structure comprises: 
a first connecting section configured to connect the apparatus with the tunnel structure such that the powder module can be moved from the apparatus into the tunnel structure or from the tunnel structure into the apparatus, and/or 
a second connecting section configured to connect the demagnetization device with the tunnel structure such that the powder module can be moved from the 
Regarding claim 17, Silvanus as modified above teaches the same as mentioned above in claim 16. Silvanus as modified above is silent on the connecting section. In analogous art as applied above in claim 15, Buller gives further details regarding the structure of the fabricating apparatus, and in this regard Buller teaches the following:
([0022]) teaches that the enclosure can comprise a chamber. ([0120]) teaches a description for (Fig. 6), wherein the platform for moving the material into the chamber (607) can retreat and advance from a separate chamber found and attached at the bottom of the enclosure (611). Wherein the meeting point and area between the two regions (607) & (611) acts as the connecting section. 
Noting the first limitation has been addressed. Highlighting, that the second limitation is described as and/or making this limitation optional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and vice versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified above. By utilizing a connection section between the chamber and tunnel section in which the powder can move, as taught by Buller. Highlighting, the utilization of a connection section between the chamber and tunnel allows for the powder to be moved between the two, is that it provides a means for a sensor to measure a distance 
Regarding claim 18,
A conveyor device configured to convey the powder module inside the tunnel structure, wherein the conveyor device comprises a first conveyor arranged or formed in the tunnel structure and/or 
a second conveyor arranged or formed on the powder module.
Regarding claim 18, Silvanus teaches that the working surface is preferably lowered; and an additional layer of the powdery material is applied, (Col. 5, lines 32-34). In analogous art as applied above in claim 15, Buller gives details regarding the movement of the powder module inside a tunnel structure, and in this regard Buller teaches the following:
([0010]) teaches a platform that accepts a material bed, wherein at least a portion of the material bed is used to form at least a portion of a three-dimensional object, wherein the material bed contacts the platform. ([0120]) teaches that one or more sensors and/or detectors may be embedded in any wail of the enclosure, in the mechanisms within or outside of the enclosure, in the elevator translating the platform (e.g., Fig. 6, 612).

Regarding claim 21, 	
Wherein the powder chamber is configured to receive construction material to be solidified when additively manufacturing the three-dimensional object or to receive unsolidified construction material when additively manufacturing the three-dimensional object
Regarding claim 21, Silvanus as modified above teaches implanting a magnetization device that can activate and inactive a charge applied to the transfer device, allowing for powder material to be deposited onto specific areas of the working surface, (Col. 1, lines 59-66). Wherein after depositing the material on the working surface, (Col. 5, lines 10-16) teaches that the method disclosed is for producing a three dimensional object from a powdery material by means of selective solidification through the application of energy, the object is produced layer by layer in such a way that in each case a layer of the powdery material is applied and solidified on a working surface. Silvanus as modified above is silent on details regarding the powder chamber. In analogous art as applied above in claim 15, Buller gives details regarding the powder dispensing and leveling mechanism, and in this regard Buller teaches the following:
([0022]) teaches that the enclosure can comprise a chamber. ([0120]) teaches a description for (Fig. 6), wherein the platform for moving the material into the chamber (607) can retreat and advance from a separate chamber found and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and vice versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified. By utilizing a platform for moving the material into and out of the chamber, as taught by Buller. Highlighting, the utilization of a platform for moving the material into and out of the chamber allows for employing a dispensing and leveling mechanism wherein a sensor can evaluate the planarity, or evaluate a roughness or a position of the exposed surface of the material bed, ([0049]).                                                                          Conclusion 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741